DETAILED ACTION

1.	The Office Action is in response to RCE filed on 04/13/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 04/13/2022 has been entered.
        Terminal Disclaimer
4. 	The terminal disclaimer filed on dated 04/27/2022, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US 10979692, has been reviewed and are accepted. The terminal disclaimers has been recorded.

Status of Claims
5.	The amendment filed on 04/13/2022.  Independent claim 1,  is amended;  Claims 1-20 are pending.

Allowable Subject Matter
6. 	Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 04/13/2022 overcome the 103 rejection in the final rejection 02/16/2021.
2).	The terminal disclaimer 04/272022 overcome the double patenting rejection in the final rejection 02/16/2021.
3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to retrieve points of point cloud by retrieving cell occupancy bitmap from a point cloud, which has been divided into 3-d cells; and then determines visible cells from the occupancy bitmap and predicted viewpoint; such unique design is allowable.
The prior arts (PETERSON et al. (US 20170094262) and in view of WANG et al. (US 20190171212) and further in view of COORG et al. (US 6259452))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of PETERSON, WANG and COORG to achieve the same invention as claimed in the instant claim.
Claims 2-11 would be allowable because they depend on claim 1.
. 
4)	For independent claim 12, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to transmit points of point cloud: generate and transmits cell occupancy bitmap from a point cloud, which has been divided into 3-d cells, according to user’s input; and then transmits cells for future use based on predicted viewpoint according to user another request; such unique design is allowable.
The prior arts (PETERSON et al. (US 20170094262) and in view of WANG et al. (US 20190171212) and further in view of COORG et al. (US 6259452))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of PETERSON, WANG and COORG to achieve the same invention as claimed in the instant claim.
Claims 13-17 would be allowable because they depend on claim 12.


5)	Claim 18 is allowed with the similar reason as claim 1.
Claims 19-20 would be allowable because they depend on claim 18.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423